DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed March 15, 2022. 
EXAMINER’S AMENDMENT
2.	Please amend the claims as follows:
	Claim 1:  wherein the pipe has a central line extending along a center line of an interior of the pipe from the first pipe opening to the second pipe opening, wherein the central line is curved or bent such that 
	wherein at least some of the first or second folds have fold tips that are rotationally asymmetrical to the central line, such that the fold tips extend at an oblique angle relative to the central line such that the fold tips equidistantly spaced apart on the outer circumference of the curved or bent pipe.  
REASONS FOR ALLOWANCE
3.	Claims 1-2 and 4-12 are allowable over the references of record for at least the following reasons:
	Claim 1:  wherein the pipe has a central line extending along a center line of an interior of the pipe from the first pipe opening to the second pipe opening, wherein the central line is curved or bent such that the pipe is curved or bent along the central line from the first end region to the second end region;
	wherein at least some of the first or second folds have fold tips that are rotationally asymmetrical to the central line, such that the fold tips extend at an oblique angle relative to the central line such that the fold tips equidistantly spaced apart on the outer circumference of the curved or bent pipe.  
	The closest prior art is the Kim reference.  The Kim reference fails to disclose all of the features of the amended independent claim.  Furthermore, there is no suggestion or teaching in any of the located reference teaching wherein the pipe has a central line extending along a center line of an interior of the pipe from the first pipe opening to the second pipe opening, wherein the central line is curved or bent such that the pipe is curved or bent along the central line from the first end region to the second end region; wherein at least some of the first or second folds have fold tips that are rotationally asymmetrical to the central line, such that the fold tips extend at an oblique angle relative to the central line such that the fold tips equidistantly spaced apart on the outer circumference of the curved or bent pipe.  Accordingly, there is allowable subject matter.  
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747